On the 30th day of July, 1875, when a copy of the referee's report and notice of its filing were *Page 149 
served upon the plaintiff's attorneys, such service did not operate to limit the plaintiff's time to serve a case or exceptions. The time did not begin to run, under the then existing law, until the entry of judgment and notice thereof, and the plaintiff had ten days thereafter, within which to serve a case and exceptions. (Code, § 268, 1851.) This section as amended in 1851 provided that the service of the case should be made within ten days after notice of the judgment, or within such time as might be prescribed by the rules of the court, but this provision was construed by this court in Hunt v Bloomer
(13 N Y, 341), to mean such further time as might be prescribed. As the exceptions were not required by the Code to be filed or served until after the entry of the judgment, it could not have been intended that the court should prescribe an earlier time for the service of the case containing the exceptions, than that prescribed by the statute for serving the exceptions themselves, though it might well be that a longer time would be required to prepare the case. Johnson v. Whitlock (13 N.Y., 344), also recognizes that the case was not required to be served until after judgment. The court properly held therefore in the present case that rule thirty-four of the Supreme Court, which required a case to be served within ten days after written notice of the decision or report, in a case tried before the court or a referee, was in conflict with the Code and consequently inoperative.
The notice of the filing of the report therefore did not limit the time for serving either the case or the exceptions. The time did not begin to run before the entry of judgment and notice thereof. But it is claimed, and was held at Special Term, that section 994 of the Code of Civil Procedure which went into effect September 1, 1877, changed the practice in this respect, and validated rule thirty-four which made the time run from the service of the report and notice, and that consequently the notice in this case having been served before September 1, 1877, it became operative on that date by virtue of the New Code, and the rule, and the *Page 150 
time consequently ran from the time the New Code went into effect, and expired ten days thereafter.
I do not think it quite clear, that that result would follow even if the New Code had changed the practice. It would be more reasonable to hold, that as the notice when served did not operate to limit the time to serve a case, a new notice should be served under the New Code, in order to obtain the effects which the New Code is supposed to give to such a notice, and that the New Code, did not retroact and give to a notice served in 1875 an effect and force which it did not then have.
But it does not appear to us that section 994 of the New Code does change the former practice. It provides that exceptions taken after the trial may be taken at any time before the expiration of ten days after service of a copy of the decision of the court or report of the referee, and a written notice of the entry of judgment thereupon. Although under this section exceptions may be taken at any time after the trial, they are not required to be taken until ten days after notice of judgment. The section further provides that if filed before the entry of judgment, they shall be inserted in the judgment-roll. If afterward they must be annexed to it.
No provision is made in the New Code as to the time for serving the case. It must be made and settled as prescribed in the general rules of practice. This provision relates to the manner in which the case is to be made and settled, but within what time it is to be served it is not said. All that is clear upon this subject is that the case need not and cannot be made until after the exceptions have been framed, for it is expressly provided that the case must contain them. (§ 997.) It is contended that the exceptions here referred to are only those taken on the trial, but the context does not justify this construction. On the contrary the section provides that the case shall contain so much of the evidence and other proceedings upon the trial as is material to the questions to be raised thereby, and also the exceptions *Page 151 
taken by the party making the case, and the same section provides for a subsequent separation of the exceptions from the case; and the next section (§ 998) provides that it is not necessary to make a case where the party intends on his appeal to rely only upon exceptions taken as prescribed in section 994.
As the party excepting has, under section 994, until the expiration of ten days after notice of the entry of judgment to take the exceptions, it is obvious that he cannot be put in default for not serving a case containing them, before the expiration of the time which the law allows him for framing them. The provisions are not explicit but this much may be spelled out of them. They certainly are not sufficiently perspicuous to justify us in holding that they were intended to change the provisions of section 268 of the Old Code or the interpretation which had been put upon them in Hunt v. Bloomer and Johnson
v. Whitlock. There would be a manifest incongruity in requiring the case to be prepared and served before the exceptions, for the case, if properly made up, should contain only so much of the evidence as bears upon the questions raised by the exceptions, and until these are prepared and served, the case cannot be properly settled. It should be shaped with reference to the exceptions and to render the proceeding orderly the exceptions should be served before or with the case.
We think that under the New as well as the Old Code the party desiring to appeal has at least an equal time to serve the case which he has to frame the exceptions which it is to contain, and that any court rule abridging this time is inconsistent with the Code and inoperative. As no judgment had been entered when the plaintiff attempted to serve his case and exceptions, we think he was in time and the service should have been accepted.
The orders of the Special and General Terms should be reversed with costs, and the motion granted.
All concur.
Orders reversed. *Page 152